Citation Nr: 1734018	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  08-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a right ankle sprain.

2.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected right ankle sprain.

3.  Entitlement to service connection for sleep apnea, to include as secondary to his service-connected disabilities.

4.  Entitlement to service connection for cervical spine disability.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a bilateral hip disability.

7.  Entitlement to service connection for a left knee disability, to include as secondary to his service-connected disabilities. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to January 1983. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In April 2007, the RO granted an increased evaluation of 10 percent for the Veteran's service-connected residuals of right ankle sprain, effective January 3, 2007.  In December 2007, the RO granted an increased evaluation of 20 percent for the Veteran's service-connected residuals of right ankle sprain, effective January 3, 2007.  In June 2008, the RO denied entitlement to service connection for sleep apnea.  In May 2009, the RO denied entitlement to service connection for a cervical spine disability, headaches, a bilateral hip disability, and a left knee disability.  Jurisdiction of the Veteran's claims currently reside with the RO in Providence, Rhode Island.  See December 2016 VA Form 8.

In February 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In May 2012, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both proceedings are included in the record.

These issues were previously before the Board in July 2012 and were remanded for additional development.  

All issues except that of entitlement to service connection for a bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show that the Veteran has ever been diagnosed with a hip disability at any point during the appeal period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection also may be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, 38 C.F.R. § 3.307(a)(3) also provides for presumptive service connection for these chronic diseases if they manifested to a degree of 10 percent or more within one year from the date of the Veteran's separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Veteran has stated that he suffers from a bilateral hip disability that was caused by alterations in his gait due to service-connected disabilities.  However, following a review of the Veteran's available medical records, there is no indication he has ever been diagnosed with any hip disability at any point during the period on appeal.  

An April 2010 VA treatment record noted that x-rays were taken of the Veteran's hips to rule out right hip pathology.  A sclerotic density was noted in the intertrochanteric area of the left hip, which the examiner stated most likely represented a bone island.  Otherwise, the x-rays were noted to be unremarkable.  The joint spaces appeared intact and no fracture was identified.

An October 2010 VA social work note documents the Veteran stating that he felt his right hip gave out.  He was assessed with chronic pain.  However, no diagnosis of any hip disability was noted.

As mentioned above, the first prong of a service connection claim is a current disability.  The evidence does not demonstrate that the Veteran has had a diagnosis of chronic disability affecting either of his hips during the pendency of the appeal.  Pain, by itself, is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for a bilateral hip disability is not warranted as the evidence in the record weighs against a finding of a current diagnosis of any hip disability during the period on appeal. 

As there is no current diagnosis of a hip disability, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a bilateral hip disability is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

Right ankle

The Veteran was last afforded a VA examination to determine the severity of his service-connected right ankle disability in January 2016.  While the examination report contains initial range of motion testing, it does not contain all of the range of motion findings necessary for the Board to competently determine the appropriate disability rating for the Veteran's right ankle disability.  For example, while the VA ankle conditions examination report does include a question about weight-bearing, the question only asks about pain, not range of motion.  However, the examiner provided no indication that testing was conducted on the Veteran's right ankle in weight-bearing and nonweight-bearing, and he did not state why such range-of-motion information could not be provided.  Further, no information was provided as to whether passive range of motion testing was conducted.

Because the January 2016 VA examination report does not contain the required test results, the Board finds that the VA examination is inadequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A new VA examination for the Veteran's right ankle is needed.  

Low back disability

In July 2012, the Board remanded the Veteran's service connection claim for a low back disability to afford the Veteran a VA examination to determine the nature and etiology of any diagnosed back condition.  The remand asked the VA examiner to provide opinions addressing the Veteran's contentions that his back disability was due directly to active duty service, as well as his claim that his back disability was secondary to his service-connected right ankle disability.  

In December 2014, the Veteran underwent a VA back conditions examination.  The VA examiner diagnosed the Veteran with a lumbosacral strain and degenerative joint disease of the lumbar spine.  In the opinion section of the examination report, the VA examiner concluded that the "condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The VA examiner's opinion follows a question in the report asking whether the Veteran's lumbosacral strain was at least as likely as not incurred in, caused by, or aggravated by an in-service right ankle injury, event or illness.  However, the examiner's rationale discusses evidence in the record concerning the Veteran's lumbosacral disc degeneration without explaining how this evidence related to the Veteran's diagnosed lumbosacral strain, and he provided no meaningful explanation for why neither condition was likely related to the Veteran's active duty service.  Notably, he stated the Veteran had claimed he experienced back pain after his right ankle had given way after leaving the service, resulting in a fall and back injury.  However, the VA examiner then recounted the Veteran saying he "was insisting" his "back problems started in the service" without providing any explanation for how this seemingly inconsistent statement was related to the Veteran's report that he experienced back pain after his ankle gave way post-service.  

Further, the December 2014 VA examiner provided no opinion on whether any diagnosed low back disability was caused or aggravated by the Veteran's service-connected right ankle disability.  Consequently, a remand is necessary to obtain an addendum opinion fully addressing both theories of entitlement.

Sleep apnea

The Veteran seeks entitlement to service connection for sleep apnea he maintains is directly due to active duty service.  He has also alternatively maintained that his sleep apnea was secondary to his service-connected disabilities.  See February 2010 DRO hearing, 2.

A March 2008 sleep study from a private medical provider confirms the Veteran has been diagnosed with moderate obstructive sleep apnea.  He testified at his Board hearing that he has experienced sleep problems since active duty service.  In May 2008, the Veteran was afforded a VA examination for his sleep apnea.  However, the VA examiner did not provide any opinion on the etiology of the condition.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran's claim must be remanded to obtain VA opinions addressing the etiology of his sleep apnea.

Cervical spine and headaches

The Veteran maintains that he developed problems with his neck during active duty service as a result of hitting his head multiple times while stationed in confined quarters aboard a Navy ship.  See DRO hearing testimony, 7.  He testified at his Board hearing that he has experienced neck problems and headaches continuously since his active duty service.  See Board hearing testimony, 26, 32.  

His service treatment records include an August 1982 record documenting chronic neck pain.  This record also documents the fact that the Veteran is six feet, eight inches tall and was required to work in spaces that forced him to be flexed or stooped.  Post-service VA treatment records include a November 2013 pain medicine note which documents the results of an MRI of the cervical spine showing significant cervical spondylosis.

In May 2008, the Veteran was afforded a VA examination and was diagnosed with a cervical strain that was mildly to moderately active at the time of examination.  The VA examiner concluded that the Veteran's current cervical condition was not caused by or a result of his military service.  In support of this conclusion, the examiner noted that the Veteran's January 1983 discharge physical did not show any neck problems.  He also stated that he based his conclusion on the Veteran's history and physical examination.  However, the VA examiner did not elaborate as to what elements of the Veteran's history or physical examination factored in his negative opinion.  Further, there is no indication that the VA examiner ever considered the Veteran's lay statements attesting to experiencing continuous problems with his neck since his active duty service.  As such, the opinion is inadequate to adjudicate the Veteran's cervical spine claim.   See Barr, supra.  The claim must be remanded to obtain an addendum VA opinion.

The Veteran has not been afforded a VA examination regarding his service connection claim for headaches.  However, he has provided competent and credible testimony concerning his experiences hitting his head while stationed in confined quarters aboard a naval vessel during his active duty service.  He has also testified to experiencing headaches continuously since active service.  His service treatment records document a history of recurring neck pain, and his VA treatment records also document a history of headache symptoms.  As such, the evidence of record raises the possibility that the Veteran's headaches may be related to active duty service.  Therefore, a remand is necessary to obtain a VA examination with opinion on this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4). 

Left knee

The Veteran testified in February 2010 before a DRO that he was never treated during active duty service for his left knee.  Rather, he generally maintained that his left knee disability was secondary to his service-connected ankle disabilities.  He stated at his May 2012 Board hearing that his left knee problems started about seven or eight years ago.  He maintained that his left knee disability was secondary to his service-connected disabilities.

Private treatment records reflect that the Veteran underwent surgery in April 2015 for a torn left lateral meniscus.  In January 2017, the Veteran also underwent a VA knee and lower leg conditions examination which noted a diagnosis of bilateral knee strain.  However, the VA examiner did not provide an opinion on the etiology of the Veteran's left knee condition.  As such, the Veteran's claim must be remanded to obtain VA opinions addressing the etiology of his left knee disability.

Finally, the Veteran's most recent VA treatment records date only from January 2017.  As this claim is being remanded for further development, the file also should be updated to include all outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since January 2017 and associate those documents with the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to reassess the severity of his service-connected right ankle disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the right ankle; and make determinations regarding range of motion, including any additional functional impairment.

The examination must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's right ankle disability.  

Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

3.  Then forward the Veteran's claims file to the examiner who conducted the Veteran's December 2014 VA back conditions examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to his claim for service connection for a low back disability.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following questions:

(a)  Please identify all diagnoses related to the Veteran's claimed low back disorder.

(b)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed condition of the lower back had its onset in or is otherwise related to active duty service?

(c)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed condition of the lower back was caused by the Veteran's service-connected right ankle sprain?

(d)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed condition of the lower back was aggravated by the Veteran's service-connected right ankle sprain?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner is asked to specifically comment on the Veteran's contentions that gait alterations that resulted from his right ankle disability put additional strain on his back, leading to his current back problems.  Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then forward the Veteran's claims file to the examiner who conducted the Veteran's May 2008 VA examination (or another appropriate examiner if that examiner is unavailable) for comment on the etiology of the Veteran's sleep apnea.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following questions:

(a)  Is it at least as likely as not (50 percent or higher probability) that the Veteran's diagnosed sleep apnea had its onset in or is otherwise related to active duty service?  The VA examiner is asked to specifically comment on the Veteran's reports of experiencing sleep problems since active duty service.

(c)  Is it at least as likely as not (50 percent or higher probability) that the Veteran's diagnosed sleep apnea was caused by the Veteran's service-connected disabilities?

(d)  Is it at least as likely as not (50 percent or higher probability) that the Veteran's diagnosed sleep apnea was aggravated by the Veteran's service-connected disabilities?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any cervical spine and headache disorder.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam. 

Based on the examination and review of the record, the examiner is requested to provide an opinion addressing the following questions:

(a)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed cervical spine disability, to include the Veteran's diagnosed cervical spine strain and cervical spondylosis, had its onset in or is otherwise related to active duty service?  

The examiner is asked to specifically comment on both the Veteran's reports of experiencing neck problems since active duty service, as well as service treatment records which documented neck problems during service.

(b)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed cervical spine disability, to include the Veteran's diagnosed cervical spine strain and cervical spondylosis, was caused by his service-connected disabilities?

(c)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed cervical spine disability, to include the Veteran's diagnosed cervical spine strain and cervical spondylosis, was aggravated by his service-connected disabilities?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

(d)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed headache disability had its onset in or is otherwise related to active duty service?  

The examiner is asked to specifically comment on the Veteran's report that he often hit his head while stationed in confined quarters in service and that he has experienced headaches continuously since service.

(b)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed headache disability was caused by a diagnosed neck disability or a service-connected disabilities?

(c)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed headache disability was aggravated by his service-connected disabilities?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Then forward the Veteran's claims file to the examiner who conducted the Veteran's January 2017 VA examination (or another appropriate examiner if that examiner is unavailable) for comment on the etiology of the Veteran's left knee disability.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following questions:

(a)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed left knee disability, to include the Veteran's left knee strain and any postoperative residuals of left knee meniscus surgery, had its onset in or is otherwise related to active duty service?  

(b)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed left knee disability, to include the Veteran's left knee strain and any postoperative residuals of left knee meniscus surgery, was caused by his service-connected disabilities?

(c)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed left knee disability, to include the Veteran's left knee strain and any postoperative residuals of left knee meniscus surgery, was aggravated by his service-connected disabilities?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


